 

Case 1:17-cv-00802-GBD-GWG Document 260 Filed 08/20/21 Page 1 of 4

 
   
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
 

 

 

 

a xX *
SHI MING CHEN, et al.,
Plaintiffs, ty Noun arn
. : MEMORANDUM DECISION
ragainst- AND ORDER
A TASTE OF MAO, INC. d/b/a China Xiang, . |
ZHENOQI XIAO, et al., 17 Ciy, 802 (GBD) (GWG)
Defendants.
wee ew ew ee eee we ee Be ee ee ee ee ee xX

GEORGE B. DANIELS, United States District Judge:

Plaintiffs Shi Ming Chen, Lianhe Zhou, Yong Kang Liu, Jixiang Wang, Wei Min Zhu,
Baojun Tian, Xinlong Liu, Qifang Chen, and Pingjin Fan bring this collective action against
Defendants, alleging claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 e¢
seg., and the New York State Labor Law (“NYLL”), N.Y. Lab. L. §§ 650 et seg. (First Am.
Compl. (“Complaint”), ECF No. 182, 4 1.) Plaintiffs, as former employees of Defendants, allege
that Defendants failed to pay minimum wage, overtime, and spread of hours, and failed to provide
wage notice and pay stubs. (/d. 9§ 1-5.) Plaintiffs moved for class certification under Federal
Rule of Civil Procedure 23 on their NYLL claims. (Notice of Mot. for Class Certification, ECF
No. 217.) Defendants A Taste of Mao, Inc. and Zhenqi Xiao (“Taste of Mao Defendants’’) cross-
moved to dismiss the Complaint. (Notice of Cross-Mot. in Opp’n to Mot. to Certify Class and

Dismiss Certain FLSA Collective Pls., ECF No. 237.)!

 

' The relevant factual and procedural background is set forth in greater detail in Magistrate Judge Gabriel
W. Gorenstein’s June 4, 2021 Report and Recommendation (“Report”) and is incorporated by reference
herein.

&
€
B
i

ICALLY Prupp bh
 

Case 1:17-cv-00802-GBD-GWG Document 260 Filed 08/20/21 Page 2 of 4

Before this Court is the Report, recommending that Plaintiffs’ motion for class certification
be denied because Plaintiffs’ counsel is inadequate to serve as class counsel. The Report also
recommends that Taste of Mao Defendants’ cross-motion to decertify and dismiss the collective
action be denied. (Report, ECF No. 259, at 1.) Magistrate Judge Gorenstein advised the parties
that failure to file timely objections to the Report would constitute a waiver of those objections on
appeal. (/d. at 17.) No objections have been filed. Having reviewed the Report for clear error and
finding none, this Court ADOPTS the Report.

I. LEGAL STANDARD
A. Reports and Recommendations.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F, Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when
“upon review of the entire record, [the court is] ‘left with the definite and firm conviction that a
mistake has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation
omitted).

Yl. THE REPORT IS ADOPTED

A. Plaintiffs’ Motion for Class Certification.

Magistrate Judge Gorenstein properly determined that John Troy and Troy Law PLLC
(together, the “Troy Firm”) would not serve as adequate class counsel. As he correctly points out,
the Troy Firm has consistently demonstrated its inadequacy as class counsel in several previous
cases, in which it has been sanctioned or reprimanded for its inability to represent class plaintiffs
zealously and competently in other FLSA and NYLL cases. (Report at 7-15 (collecting cases).)

For example, in Jin, the Second Circuit upheld the decertification of a class represented by the

2

 
Case 1:17-cv-00802-GBD-GWG Document 260 Filed 08/20/21 Page 3 of 4

Troy Firm on the eve of trial because, among other things, the Troy Firm failed to call more than
two class members as witnesses, even though class member testimony was crucial to the case, and
“attempted numerous times to delay trial without any meritorious basis.” (/d. at 7 (quoting Jin v.
Shanghai Original, Inc., 990 F.3d 251, 262-63 (2d Cir. 2021)).) Counsel’s conduct in the present
case further demonstrates its inadequacy due to, infer alia, its failure to comply with court rules
and deadlines. (Ud. at 13.) Most notably, counsel failed to timely and diligently pursue a motion
to amend the complaint to add multiple defendants, which resulted in a denial of Plaintiffs’ request
to amend. (/d) Accordingly, Magistrate Judge Gorenstein correctly concluded that class
certification should be denied because the Troy Firm would not fairly and adequately represent the
proposed class.’
B. Taste of Mao Defendants’ Motion to Dismiss.

Magistrate Judge Gorenstein appropriately recommends that Taste of Mao Defendants’
motion to dismiss be denied. (Report at 17.) First, the motion relies on evidence outside of the
pleadings, which would transform the motion to one for summary judgment. (See, e.g., Mem. of
Law by Taste of Mao Defs. in Opp’n to Pls.’ R. 23 Mot. & in Supp. of Cross-Mot., ECF No. 249,
at 4-11 (relying on Plaintiffs’ affidavits to argue that they fail to state FLSA claims).) Magistrate
Judge Gorenstein, however, denied Defendants’ October 19, 2020 request to file a motion for
summary judgment due, in part, to its untimeliness. (Letter Mot. dated October 19, 2020, ECF
No. 235; Order dated October 23, 2020, ECF No. 236, at 3.) Thus, the motion is denied because
Taste of Mao Defendants cannot circumvent that denial by labelling their motion for summary

judgment as one to dismiss. Second, Taste of Mao Defendants otherwise fail to articulate on what

 

? As Magistrate Judge Gorenstein appropriately concluded, since Plaintiffs’ motion for class certification is
denied due to inadequate class counsel, there is no need to address the remaining requirements for class
certification. (Report at 5.)

 
 

Case 1:17-cv-00802-GBD-GWG Document 260 Filed 08/20/21 Page 4 of 4

basis it seeks to dismiss Plaintiffs’ claims and on what grounds it seeks to decertify the FLSA
collective action. (Report at 16-17.) Indeed, as Magistrate Judge Gorenstein points out, the only
rule cited in the memorandum of law is Rule 23, which is not applicable to their request to decertify
the FLSA collective. Ud. at 16.) Accordingly, Taste of Mao Defendants’ motion to dismiss is
denied.
lil. CONCLUSION

Plaintiffs’ motion for Rule 23 class certification, (ECF No. 217), is DENIED. Taste of

Mao Defendants’ cross-motion to dismiss, (ECF No. 237), is DENIED. The Clerk of Court is

directed to close the motions accordingly.

Dated: New York, New York
August 20, 2021

SO ORDERED.
Nave hy B Da ii ras
YORI B. DANIELS
n

ited States District Judge

 

 

3 Magistrate Judge Gorenstein appropriately declined to address new arguments raised in the Taste of Mao
Defendants’ reply brief. (Report at 15 n.3 (citing Ernst Haas Studio, Inc. v. Palm Press, Inc., 164 F.3d 110,
112 (2d Cir. 1999)).)

 
